597 So. 2d 1012 (1992)
Muriel STILES
v.
K MART CORPORATION.
No. 92-C-0373.
Supreme Court of Louisiana.
May 1, 1992.
*1013 PER CURIAM.
The application is granted.
When the record establishes that future medical expenses will be necessary and inevitable, the court should not reject an award of future medical expenses on the basis that the record does not provide the exact value of the necessary expenses, if the court can examine the record and determine from evidence of past medical expenses and other evidence a minimum amount that reasonable minds could not disagree will be required. La.Code of Civ. Proc. art. 2164.
The judgment of the court of appeal as to future medical expenses is set aside, and the case is remanded to the court of appeal to fix an award for future medical expenses which the medical evidence established that plaintiff, more probably than not, will be required to incur.
COLE, J., would deny the application.